Citation Nr: 1704664	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-27 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected type II diabetes mellitus prior to April 26, 2016; and in excess of 40 percent from April 26, 2016.  


ATTORNEY FOR THE BOARD

Sarone Solomon, Associate Counsel 



INTRODUCTION

The Veteran served on active military duty from October 1970 to October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which continued a 20 percent disability rating for the Veteran's type II diabetes mellitus.  Subsequently, the RO in Baltimore, Maryland obtained jurisdiction over this case. 

The Board previously remanded this matter to the Agency of Original Jurisdiction (AOJ) in April 2016.  As a result, in May 2016, the AOJ increased the evaluation of the Veteran's type II diabetes mellitus to 40 percent effective April 26, 2016.

In general, it is presumed that a veteran is seeking the maximum benefit allowed by law and regulation when claiming an increased rating and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See A.B. v. Brown, 6 Vet. App. 35 (1993).  Accordingly, while the evaluation for the Veteran's type II diabetes mellitus has been increased since he filed his substantive appeal, the issue is still before the Board as the maximum benefit allowed has not been assigned by the RO.    

FINDINGS OF FACT
1.  Prior to April 26, 2016, in order to control his type II diabetes mellitus, the Veteran had to take insulin, restrict his diet, and regulate his activities.  

2. From April 26, 2016, the Veteran's type II diabetes mellitus was not manifested by episodes of ketoacidosis or hypoglycemia requiring visits to a diabetic care provider at least twice a month or one or two hospitalizations per year.



CONCLUSIONS OF LAW

1. The criteria for a 40 percent rating, but no higher, for the Veteran's service-connected type II diabetes mellitus prior to April 26, 2016 have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 (2016).  

2. The criteria for a rating in excess of 40 percent for the Veteran's service-connected type II diabetes mellitus from April 26, 2016 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  To the extent possible, VCAA notice letter must be provided to a claimant before an initial unfavorable decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

Here, the notice requirement of VCAA has been met by way of letters sent in March 2006 and December 2009.  These letters were sent to the Veteran before adjudication of the claim.  Any deficiency in the notice requirement is cured by numerous adjudication notifications sent to the Veteran during the pendency of this appeal. 

With respect to the VA's duty to assist, all potentially relevant evidence necessary to adjudicate the claim has been identified and obtained.  The Veteran's VA medical records are in the record.  In addition, the Veteran was given VA examinations in May 2006, March 2012, and April 2016.  The examiners' respective reports are of record, and document all the necessary findings for rating the Veteran's type II diabetes mellitus.  Review of these examination reports reveals that VA has satisfied the duty to assist by securing medical evidence regarding the manifestations of the Veteran's type II mellitus. 

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is unaware of any such evidence.  Considering the record, the VA's duty to notify and assist under the VCAA has been satisfied and the Board will address the merits of the claim.  

II. Increased Rating 

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  In the Rating Schedule, diagnostic codes are assigned to specific disabilities.  These diagnostic codes designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability.  38 C.F.R. §§ 3.321, 4.10 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  

In this case, diagnostic code 7913 is applicable, as the Veteran has service-connected type II diabetes mellitus.  Pursuant to this diagnostic code, a 20 percent evaluation is assigned where diabetes requires insulin and restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent evaluation is assigned where diabetes requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent evaluation is assigned where the disease requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is assigned where diabetes requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 38 C.F.R. § 4.119, Diagnostic Code 7913.

Note (1) to diagnostic code 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating.  

In this instance, a 20 percent rating is assigned for the Veteran's type II diabetes mellitus prior to April 26, 2016 and a 40 percent rating is assigned as of April 26, 2016.  However, the evidence in the record supports a 40 percent rating, but no higher, prior to April 26, 2016, but does not support a rating in excess of 40 percent after April 26, 2016.  

Prior to April 26, 2016, all three necessary components of a 40 percent rating -required insulin, restricted diet, and regulation of activities-were present.  In January 2007, the Veteran was taking insulin in order to control his diabetes.  See Martinsburg VA medical center (VAMC) medical records.  With respect to diet restriction, a letter from Dr. L.E.H, dated February 2006, and a VA examination report from May 2006 show that the Veteran had to adhere to strict diet in order to control his diabetes.  Similarly, the evidence shows that the Veteran had to regulate his activities to the extent that Dr. L.E.H. advised against any foreign travel in her February 2006 letter.  A statement from the Veteran's supervisor submitted in February 2009 explained the importance of the foreign travel for the Veteran's job and the impact of his diabetes on his ability to travel to certain countries.  In addition, a letter from a co-worker dated May 2011 provided an example of an incident, where the Veteran's diabetes prevented him from participating in rigorous activities related to his job overseas.  Moreover, a May 2011 letter from the Veteran's spouse indicates that the Veteran's diabetes has impacted his daily life to the extent that he cannot work in the yard or take long walks.  The Board finds this evidence credible and highly probative in establishing regulations of the Veteran's activities due to his diabetes.  For this reason, a 40 percent rating is warranted for the Veteran's type II diabetes prior to April 26, 2016.  

Nevertheless, the evidence does not support an assignment of a 60 percent rating at any time during the appeal period.  As previously noted, a 60 percent rating requires one or two hospitalizations per year or twice a month visits to a diabetic care provider for episodes of ketoacidosis or hypoglycemia.  Regarding hospitalization, the evidence does not show that the Veteran has ever been hospitalized for his diabetes mellitus.  With respect to frequency of visits to a diabetic care provider, the medical evidence does not show that the Veteran has to visit his diabetic care provider twice a month specifically for episodes of hypoglycemia or ketoacidosis.  Indeed, an April 2016 VA examination indicates that the Veteran visits his diabetic care provider less than twice a month.  The Board acknowledges that a March 2012 VA examination noted that the Veteran visited his diabetic provider twice a month.  However, the Board notes that this was the only month during the entire period under consideration in which the Veteran required 2 monthly visits to a diabetic care provider for his hypoglycemia or ketoacidosis.  Therefore, the Board finds that the totality of the evidence does not establish that the Veteran required 2 monthly visits to a diabetic care provider specifically for ketoacidosis or hypoglycemia for the entire appeal period.        

Considering the above, a 40 percent rating, but no higher, for the Veteran's type II diabetes mellitus prior to April 26, 2016 is appropriate, but a higher than 40 percent rating at any time during the pendency of this appeal is not warranted.   

The Board acknowledges that the Veteran has developed additional complications of diabetes.  However, the Veteran's peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, diabetic retinopathy, and erectile dysfunction are already rated separately, and to include those manifestations again as a direct manifestation of diabetes would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2016).  Additionally, other symptoms and conditions that could be a result of diabetes have not been diagnosed.  

Ordinarily, the Board may also apply an extraschedular rating, where a case presents an exceptional or unusual disability picture that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2016).  Here, the lay and medical evidence of record fails to show unique or unusual symptomatology regarding the Veteran's service-connected diabetes that would render the schedular criteria inadequate.  The Veteran's use of insulin, regulation of activities, and dietary restrictions are manifestations of his condition that is contemplated in the assigned schedular rating.  Thus, the Board finds no exceptional or unusual disability picture in this case, and as such application of extraschedular is unnecessary. 


ORDER

A 40 percent rating for type II diabetes mellitus prior to April 26, 2016 is granted, subject to the laws and regulations governing the payment of monetary benefits. 

A rating in excess of 40 percent for type II diabetes mellitus from April 26, 2016 is denied.  





____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


